Jones, J.
In 29 El. and many other cases, it has been adjudged that if the servant be robbed of the goods of his master, he shall have his action against the hundred, upon the statute of Winchester. And this is a stronger case.
Doderidge, J.
Both the master and servant have an action. 18 E. 2. F. Coron. If a servant be robbed, the master or the servant shall have an appeal, and he who will first bring it, shall recover and preclude the other.
Jones, J. The servant may also have his action.
Doderidge, J. Two merchants are joint tenants of goods; one is robbed of them: both may have an action or appeal. The coming to the inn does not shew that he meant to take it for his inn. If one comes to an inn and leaves his horse there, and goes about his business, and in the mean while the horse is stolen, he shall have an action, although he came not to lodge there. And as to the objection that it is not alledged that he was transiens; it does not signify any thing; perhaps he was at the end of his *128journey. If clothiers come to London to sell cloth, and stay a week or two; they shall have their action against the host, if he be a common innkeeper.